Title: From Alexander Hamilton to Benjamin Huntington, 19 March 1790
From: Hamilton, Alexander
To: Huntington, Benjamin


Treasury Department 19th march 1790
Sir
Be pleased to inform me whether a draft on the Cashier of the Bank of Boston for the sum of One thousand dollars, on account of Salary due to William Ellery, will be as agreeable as Cash. The former mode of payment will be most convenient to the present state of the Treasury.
I am, Sir,   Your obedt. Servt.
A Hamilton
The Honorable Benjamin Huntington Esquire
